 

 

 
   

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 1 of 24

 

EXHIBIT B

ys
200704463505
} : 07/30/2007 RPL $92.00
After Recording Retum To: ‘
FIRST FRANKLIN FINANCIAL CORP.
cio SECURITY CONNECTIONS

595 UNIVERSITY BLVD., DEPT. 2150
IDAHO FALLS, ID 83401

 

Notice of Confidentiality Rights: If you are a natural person, you may remove or strike any or all of
the following information from any instrument that transfers au interest in real property before it is
filed for record in the public records: your social security number or your driver’s license number.

DE.

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 11, 13, 18, 20
and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.

 

 

[Space Above This Line For Recording Data}

DEED OF TRUST

(A) “Security Instrument” means this document, which is dated July 13, 2007 , together with all
Riders to this document.

(B) “Borrower” is JULIUS QUIAM and TANYA QUIAM, husband and wife

Borrower is the grantor under this Security Instrument. (4)
(C) “Lender” is FIRST FRANKLIN FINANCIAL CORP., AN OP. SUB. OF MLB&T CO., FSB gL
Lender is a Corporation organized and existing under

the laws of Delaware . Lender’s address is

2150 NORTH FIRST STREET, SAN JOSE, California 95131

\
. Lender includes any holder of the Note who is
entitled to receive payments under the Note.

(D) “Trustee” is Robert K. Fowler WY

Trustee’s address is 10333 Richmond Avenue, Ste. 860, Houston, TX 77042

(E) “MERS” is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting solely as a | 4
nominee for Lender and Lender's successors and assigns, MERS is the beneficiary under this Security Instrument. MERS

is organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI
48501-2026, tel. (888) 679-MERS.

TEXAS—Single Family—-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3044 101
MERS eatDocs ™
rmem 2461 1oPbay e113)

 
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 2 of 24

 

 

a

(F) “Note” means the promissory note signed by Borrower and dated July 13, 2007 . The Nore
states that Borrower owes Lender One Hundred Eleven Thousand Four Hundred Sixty Two and no/100

Dollars (U.S. $111,462.00 ) plus interest. Borrower has promised
to pay this debt in regular Periodic Payments and to pay the debt in full not later than August 01, 2037

(G) “Property” means the property that is described below under the heading “Transfer of Rights in the Property.”
Pp

(H) “Loan” means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the
Note, and all sums due under this Security Instrument, plus interest.

(I) “Riders” means all Riders to this Security Instrument that are executed by Borrower. The following Riders are to be
executed by Borrower [check box as applicable]:

Adjustable Rate Rider f] Condominium Rider [J Second Home Rider
(_] Balloon Rider Planned Unit Development Rider Other(s) [specify] Prepay Rider
[__] 1-4 Family Rider [~] Biweekly Payment Rider

(J) “Applicable Law” means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial opinions.

(K) “Community Association Dues, Fees, and Assessments” means all dues, fees, assessments and other charges that are
imposed on Borrower or the Property by a condominium association, homeowners association or similar organization.

(L) “Electronic Funds Transfer” means any transfer of funds, other than a transaction originated by check, draft, or
similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape
so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term includes, but is not limited
to, point-of-sale transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers, and
automated clearinghouse transfers.

(M) “Escrow Items” means those items that are described in Section 3,

(N) “Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds paid by any third
party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or destruction of, the
Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation; or
(iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.

(O) “Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or default on, the Loan.

(P) “Periodic Payment” means the regularly scheduled amount due for (i) principal and interest under the Note, plus
(ii) any amounts under Section 3 of this Security Instrument.

(Q) “RESPA” means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing regulation,
Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or successor legislation
or regulation that governs the same subject matter. As used in this Security Instrument, “RESPA” refers to all requirements
and restrictions that are imposed in regard to a “federally related mortgage loan” even if the Loan does not qualify as a
“federally related mortgage loan” under RESPA.

(R) “Successor in Interest of Borrower” means any party that has taken title to the Property, whether or not that party has
assumed Borrower's obligations under the Note and/or this Security Instrument.

TEXAS—Single Family-—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT a ane 01
ITEM 276542 (0704) ge 2 of 13)
Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 3 of 24

 

 

TRANSFER OF RIGHTS IN THE PROPERTY

The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender’s successors and assigns) and
the successors and assigns of MERS. This Security Instrument secures to Lender: (i) the repayment of the Loan, and all
renewals, extensions and modifications of the Note; and (ii) the performance of Borrower’s covenants and agreements under
this Security Instrument and the Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in trust, with
power of sale, the following described property located in the COUNTY of
(Type of Recording Jurisdiction}
HARRIS

[Name of Recording Jurisdiction]

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF

which currently has the address of 2714 HARTE CT
‘ [Street]
Kat ,T 77449 “ Address”):
cay exas oe eaiel (“Property ress”’)

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
Instrument. All of the foregoing is referred to in this Security Instrument as the “Property.” Borrower understands and agrees
that MERS holds only legat title to the interests granted by Borrower in this Security Instrument, but, if necessary to comply
with law or custom, MERS (as nominee for Lender and Lender’s successors and assigns) has the right: to exercise any or all
of those interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action required of
Lender including, but not limited to, releasing and canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and
will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.

RF BAT 76 essa

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower shall pay
when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges due
under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and this
Security Instrument shall be made in U.S. currency. However, if any check or other instrument received by Lender as
payment under the Note or this Security Instrument is retumed to Lender unpaid, Lender may require that any or all
subsequent payments due under the Note and this Security Instrument be made in one or more of the following forms, as
selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer’s check or cashier’s check, provided
any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or

(d) Electronic Funds Transfer.
=<io-— *

“ TEXAS—Single Family—Fannte Mae/Freddie Mac UNIFORM INSTRUMENT Form 3044 1/01

pos ™

MERSMFTX3114
JTEM 2765L3 (0704) bf 73)

  

 
 

 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 4 of 24

Payments are deemed received by Lender when received at the location designated in the Note or at such other location
as may be designated by Lender in accordance with the notice provisions in Section 15. Lender may retum any payment or
partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender may accept any payment
or partial payment insufficient to bring the Loan current, without waiver of any rights hereunder or prejudice to its rights to
refuse such payment or partial payments in the future, but Lender is not obligated to apply such payments at the time such
payments are accepted, If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on
unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or return them to Borrower.
If not applied earlier, such funds will be applied to the outstanding principal balance under the Note immediately prior to
foreclosure, No offset or claim which Borrower might have now or in the future against Lender shall relieve Borrower from
making payments due under the Note and this Security Instrument or performing the covenants and agreements secured by
this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted
and applied by Lender shall be applied in the following order of priority: (a) interest due under the Note; (b) principal due
under the Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the order in
which it became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due under
this Security Instrument, and then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount to
pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If more than one Periodic
Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic Payments
if, and to the extent that, each payment can be paid in full. To the extent that any excess exists after the payment is applied to
the full payment of one or more Periodic Payments, such excess may be applied to any late charges due. Voluntary
prepayments shall be applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not
extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the Note,
until the Note is paid in full, a sum (the “Funds”) to provide for payment of amounts due for: (a) taxes and assessments and
other items which can attain priority over this Security Instrument as a lien or encumbrance on the Property; (b) leasehold
payments or ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5,
and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of
Mortgage Insurance premiums in accordance with the provisions of Section 10. These items are called “Escrow Items.” At
origination or at any time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower shall
promptly furnish to Lender all notices of amounts to be paid ander this Section. Borrower shall pay Lender the Funds for
Escrow Items unless Lender waives Borrower’s obligation to pay the Funds for any or all Escrow Items. Lender may waive
Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be in
writing, In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts due for any Escrow
Items for which payment of Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts
evidencing such payment within such time period as Lender may require. Borrower’s obligation to make such payments and
to provide receipts shall for all purposes be deemed to be a covenant and agreement contained in this Security Instrument, as
the phrase “covenant and agreement” is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to
a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and
pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount. Lender may
revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section 15 and, upon such

"revocation, Borrower shall pay to Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds at the
time specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA. Lender shall
estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow
Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall
apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender shall not charge Borrower for

Ka

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT “ie Form 3044 1/01
MERS MF7X3114 cm
of 13}

ITEM 276514 (0704)

 
   

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 5 of 24

 

 

 

holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays
Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in
writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest
or earnings on the Funds, Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds.
Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess
funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in
accordance with RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held in escrow, as
defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount
necessary to make up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
Funds held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to the
Property which can attain priority over this Security Instrument, leasehold payments or ground rents on the Property, if any,
and Community Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow Items, Borrower
shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees
in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long as
Borrower is performing such agreement, (b) contests the lien in good faith by, or defends against enforcement of the lien in,
legal proceedings which in Lender’s opinion operate to prevent the enforcement of the lien while those proceedings are
pending, but only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory to
Lender subordinating the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a
lien which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the lien, Within
10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth
above in this Section 4.

Lender may require Borrower to pay a one-time charge for areal estate tax verification and/or reporting service used by
Lender in connection with this Loan.

S, Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
insured against loss by fire, hazards included within the term “extended coverage,” and any other hazards including, but not
limited to, earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in the amounts
(including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to the preceding
sentences can change during the term of the Loan, The insurance carrier providing the insurance shall be chosen by Borrower
subject to Lender's right to disapprove Borrower’s choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination,
certification and tracking services; or (b) a one-time charge for flood zone determination and certification services and
subsequent charges each time remappings or similar changes occur which reasonably might affect such determination or
certification. Borrower shall also be responsible for the payment of any fees imposed by the Federal Emergency Management
Agency in connection with the review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender’s
option and Borrower’s expense. Lender is under no obligation to purchase any particular type or amount of coverage.
Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower’s equity in the Property, or
the contents of the Property, against any risk, hazard or liability and might provide greater or lesser coverage than was
previously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed
the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shail become
additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.

_ All insurance policies required by Lender and renewals of such policies shall be subject to Lender’s right to disapprove
such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an additional loss
payee. Lender shall have the nght to hold the policies and renewal certificates. If Lender requires, Borrower shall promptly
give to Lender all receipts of paid premiums and renewal notices. If Borrower obtains any form of insurance coverage, not
otherwise required by Lender, for damage to, or destruction of, the Property, such policy shall include a standard mortgage
clause and shall name Lender as mortgagee and/or as an additional loss payee.

»

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT \ form 3044 1/01

MERS MFT X3114 —O- e:
ITEM 276515 (0704) age § of 13)
 

 

RP 647-—76-—es34e@

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 6 of 24

In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of
loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair of the Property, if
the restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration
period, Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such
Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress
payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on
such insurance proceeds, Lender shall not be required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties, retained by Borrower shall not be paid out of the insurance proceeds and shall be the
sole obligation of Borrower, If the restoration or repair is not economically feasible or Lendet’s security would be lessened,
the insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2,

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle a
claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the notice is given. In either event,
or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to
any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and
(b) any other of Borrower's rights (other than the right to any refund of unearned premiums paid by Borrower) under all
insurance policies covering the Property, insofar as such rights are applicable to the coverage of the Property, Lender may use
the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this Security
Instrument, whether or not then due.

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within 60
days after the execution of this Security Instrument and shall continue to occupy the Property as Borrower’s principal
residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not
be unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shall not destroy, damage
or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not Borrower is
residing in the Property, Borrower shall maintain the Property in order to prevent the Property from deteriorating or
decreasing in value due to its condition. Unless it is determined pursuant to Section 5 that repair or restoration is not
economically feasible, Borrower shall promptly repair the Property if damaged to avoid further deterioration or damage. If
insurance or condemnation proceeds are paid in connection with damage to, or the taking of, the Property, Borrower shall be
responsible for repairing or restoring the Property only if Lender has released proceeds for such purposes. Lender may
disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments as the work is
completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not
relieved of Borrower’s obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause, Lender
may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of or prior to
such an interior inspection specifying such reasonable cause.

8. Borrower’s Loan Application. Borrower shall be in default if, during the Loan application process, Borrower or
any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave materially false,
misleading, or inaccurate information or statements to Lender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations concerning Borrower’s
occupancy of the Property as Borrower’s principal! residence.

$. Protection of Lender’s Interest in the Property and Rights Under this Security Instrument. If (a) Borrower
fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal proceeding that might
significantly affect Lender’s interest in the Property and/or rights under this Security Instrument (such as a proceeding in
bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security
Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for
whatever is reasonable or appropriate to protect Lender’s interest in the Property and rights under this Security Instrument,
including protecting and/or assessing the value of the Property, and securing and/or repairing the Property, Lender's actions
can include, but are not limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument;

<a g— Form 3044 1/01

rg

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

rem 2MLe toa"

   
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 7 of 24

 

 

RP @47-—76_@244

 

 

(b) appearing in court; and (c) paying reasonable attorneys’ fees to protect its interest in the Property and/or rights under this
Security Instrument, including its secured position in a bankruptcy proceeding. Securing the Property includes, but is nat
limited to, entering the Property to make repairs, change locks, replace or board up doors and windows, drain water from
pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned on or off. Although
Lender may take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so.
It is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Ary amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable,
with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower
acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower shall
pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the Mortgage Insurance coverage
required by Lender ceases to be available from the mortgage insurer that previously provided such insurance and Borrower
was required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the
premiums required to obtain coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost
substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage
insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
to pay to Lender the amount of the separately designated payments that were due when the insurance coverage ceased to be in
effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such
loss reserve shall be non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve payments if
Mortgage Insurance coverage {in the amount and for the period that Lender requires) provided by an insurer selected by
Lender again becomes available, is obtained, and Lender requires separately designated payments toward the premiums for
Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to
make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums
required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender’s requirement for
Mortgage Insurance ends in accordance with any written agreement between Borrower and Lender providing for such
termination or until termination is required by Applicable Law. Nothing in this Section 10 affects Borrower’s obligation to
pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur if
Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter into
agreements with other parties that share or modify their risk, or reduce losses. These agreements are on terms and conditions
that are satisfactory to the mortgage insurer and the other party (or parties) to these agreements. These agreements may
require the mortgage insurer to make payments using any source of funds that the mortgage insurer may have available
(which may include funds obtained from Mortgage Insurance premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other entity, or
any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might be characterized
as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer's
risk, or reducing losses. If such agreement provides that an affiliate of Lender takes a share of the insurer’s risk in exchange
for a share of the premiums paid to the insurer, the arrangement is often termed “captive reinsurance.” Further:

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage Insurance,
or any other terms of the Loan. Such agreements will not increase the amount Borrower will owe for Mortgage
Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has—if any—with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right to
receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the Mortgage
Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums that were
unearned at the time of such cancellation or termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby assigned to and shall
be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property, if the
restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration period,

~Form 3044 1/01

eatDocs ™
7 of 13)

     
 
 

TEX AS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

MERS MFTX3114
ITEM 276517 (0704)
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 8 of 24

 

Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to inspect such Property
to ensure the work has been completed to Lender’s satisfaction, provided that such inspection shal] be undertaken promptly.
Lender may pay for the repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such Miscellaneous
Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. if the
restoration or repair is not economically feasible or Lender’s security would be lessened, the Miscellaneous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied to
the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the
Property immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums
secured by this Security Instrument immediately before the partial taking, destruction, or loss in value, unless Borrower and
Lender otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the
Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before the partial
taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the
Property immediately before the partial taking, destruction, or loss in value is less than the amount of the sums secured
immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing,
the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether or not the sums are
then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as defined
in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within 30
days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds either to
restoration or repair of the Property or to the sums secured by this Security Instrument, whether or not then due. “Opposing
Party” means the third party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of
action in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender’s judgment,
could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this
Security Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in Section 19,
by causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the
Property or other material impairment of Lender’s interest in the Property or rights under this Security Instrument. The
proceeds of any award or claim for damages that are attributable to the impairment of Lender’s interest in the Property are
hereby assigned and shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shail be applied in the order
provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest of
Borrower, Lender shall not be required to commence proceedings against any Successor in Interest of Borrower or to refuse
to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument by reason of
any demand made by the original Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in
exercising any right or remedy including, without limitation, Lender’s acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the
exercise of any nght or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and agrees that
Borrower's obligations and liability shall be joint and several. However, any Borrower who co-signs this Security Instrument
but does not execute the Note (a “co-signer”): (a) is co-signing this Security Instrument only to mortgage, grant and convey
the co-signer’s interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay
the sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can agree to extend,
modify, forbear or make any accommodations with regard to the terms of this Security Instrument or the Note without the

co-signer’s consent,
TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT <I g — Form 3044 1/01

rene /
ie & of ¢3)

ITEM 276518 (0704)

 
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 9 of 24

 

 

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's obligations
under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower’s rights and benefits under
this Security Instrument. Borrower shall not be released from Borrower’s obligations and liability under this Security
Instrument unless Lender agrees to such release in writing. The covenants and agreements of this Security Instrument shall
bind (except as provided in Section 20) and benefit the successors and assigns of Lender.

14. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default,
for the purpose of protecting Lender’s interest in the Property and rights under this Security Instrument, including, but not
limited to, attorneys’ fees, property inspection and valuation fees. In regard to any other fees, the absence of express authority
in this Security Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on the charging of such
fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest
or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits, then: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose to make this
refund by reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund reduces
principal, the reduction will be treated as a partial prepayment without any prepayment charge (whether or not a prepayment
charge is provided for under the Note). Borrower’s acceptance of any such refund made by direct payment to Borrower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to Borrower when
mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means. Notice to any one
Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice address
shall be the Property Address unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall
promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower’s change of
address, then Borrower shall only report a change of address through. that specified procedure. There may be only one
designated notice address under this Security Instrument at any one time. Any notice to Lender shall be given by delivering it
or by mailing it by first class mail to Lender’s address stated herein unless Lender has designated another address by notice to
Borrower. Any notice in connection with this Security Instrument shall not be deemed to have been given to Lender until
actually received by Lender. If any notice required by this Security Instrument is also required under Applicable Law, the
Applicable Law requirement will satisfy the corresponding requirement under this Security Instrument.

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by federal law
and the law of the jurisdiction in which the Property is located. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
allow the parties to agree by contract or it might be silent, but such silence shall not be construed as a prohibition against
agreement by contract. In the event that any provision or clause of this Security Instrument or the Note conflicts with
Applicable Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter
words or words of the feminine gender; (b) words in the singular shall mean and include the plural and vice versa; and (c) the
word “may” gives sole discretion without any obligation to take any action.

17. Borrower’s Copy. Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower, As used in this Section 18, “Interest in the
Property” means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent of which is the
transfer of title by Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender’s prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be
exercised by Lender if such excrcisc is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shail provide a period of
not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay all
sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower,

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT —\ ire 3044 1/01

MERS MFTX3114 07a
ITEM 276519 (0704) e 9 of 13)

 
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 10 of 24

 

 

 

RP 947-7 e—e3R4a4

19. Borrower’s Right to Reinstate After Acceleration. If Borrower meets certain conditions, Borrower shall have
the right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a) five days before
sale of the Property pursuant to any power of sale contained in this Security Instrument; (b) such other period as Applicable
Law might specify for the termination of Borrower’s right to reinstate; or (c) entry of a judgment enforcing this Security
Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or agreements,
(c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorneys’ fees,
property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender’s interest in the Property
and rights under this Security Instrument; and (d) takes such action as Lender may reasonably require to assure that Lender's
interest in the Property and rights under this Security Instrument, and Borrower’s obligation to pay the sums secured by this
Security Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and expenses
in one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
treasurer’s check or cashier’s check, provided any such check is drawn upon an institution whose deposits are insured by a
federal agency, instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
Instrument and obligations secured hereby shall remain fully effective as if no acceleration had occurred. However, this right
to reinstate shall not apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together
with this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a
change in the entity (known as the “Loan Servicer”) that collects Periodic Payments due under the Note and this Security
Instrument and performs other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable
Law. There also might be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the
Loan Servicer, Borrower will be given written notice of the change which will state the name and address of the new Loan
Servicer, the address to which payments should be made and any other information RESPA requires in connection with a
notice of transfer of servicing, If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the
purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be
transferred to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by the Note
purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant or
the member of a class) that arises from the other party’s actions pursuant to this Security Instrument or that alleges that the
other party has breached any provision of, or any duty owed by reason of, this Security Instrument, until such Borrower or
Lender has notified the other party (with such notice given in compliance with the requirements of Section 15) of such
alleged breach and afforded the other party hereto a reasonable period after the giving of such notice to take corrective action.
If Applicable Law provides a time period which must elapse before certain action can be taken, that time period will be
deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower
pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the
notice and opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) “Hazardous Substances” are those substances defined as
toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline, kerosene,
other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos
or formaldehyde, and radioactive materials, (b) “Environmental Law” means federal laws and laws of the jurisdiction where
the Property is located that relate to health, safety or environmental protection; (c) “Environmental Cleanup” includes any
response action, remedial action, or removal action, as defined in Environmental Law; and (d) an “Environmental Condition”
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances, or
threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property (a) that is in violation of any Environmental Law, (b) which creates an Environmental
Condition, or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the Property
of small quantities of Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other action by
any governmental or regulatory agency or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge, (b) any Environmental Condition, including but not limited to,

»
TEXAS--Single Family—-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT —~v ~ ~~ Fornt 3044 1/01

MERS MFTX3114 ————
ITEM 2765L 10 (0704) of 13)
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 11 of 24

 

 

any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by the
presence, use or release of a Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is
notified by any governmental or regulatory authority, or any private party, that any removal or other remediation of any
Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
breach of any covenant or agreement in this Security Instrument (but not prior to acceleration under Section 18
unless Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure the
default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the default must be
cured; and (d) that failure to cure the default on or before the date specified in the notice will result in acceleration of
the sums secured by this Security Instrument and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to bring a court action to assert the non-existence of a default or
any other defense of Borrower to acceleration and sale. If the default is not cured on or before the date specified in the
notice, Lender at its option may require immediate payment in full of all sums secured by this Security Instrument
without further demand and may invoke the power of sale and any other remedies permitted by Applicable Law.
Lender shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22,
including, but not limited to, reasonable attorneys’ fees and costs of title evidence. For the purposes of this Section 22,
the term “Lender” includes any holder of the Note who is entitled to receive payments under the Note.

If Lender invokes the power of sale, Lender or Trustee shall give notice of the time, place and terms of sale by
posting and filing the notice at least 21 days prior to sale as provided by Applicable Law. Lender shall mail a copy of
the notice to Borrower in the manner prescribed by Applicable Law. Sale shall be made at public vendue. The sale
must begin at the time stated in the notice of sale or not later than three hours after that time and between the hours
of 10 a.m. and 4 p.m. on the first Tuesday of the month. Borrower authorizes Trustee to sell the Property to the
highest bidder for cash in one er more parcels and in any order Trustee determines. Lender or its designee may
purchase the Property at any sale.

Trustee shall deliver to the purchaser Trustee's deed conveying indefeasible title to the Property with covenants
of general warranty from Borrower. Borrower covenants and agrees to defend generally the purchaser’s title to the
Property against all claims and demands. The recitals in the Trustee’s deed shall be prima facie evidence of the truth
of the statements made therein. Trustee shall apply the proceeds of the sale in the following order: (a) to all expenses
of the sale, including, but not limited to, reasonable Trustee’s and attorneys’ fees; (b) to all sums secured by this
Security Instrument; and (¢) any excess to the person or persons legally entitled to it.

If the Property is sold pursuant to this Section 22, Borrower or any person holding possession of the Property
through Borrower shall immediately surrender possession of the Property to the purchaser at that sale. If possession
is not surrendered, Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession
or other court proceeding.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall provide a release of this
Security Instrument to Borrower or Borrower’s designated agent in accordance with Applicable Law. Borrower shall pay any
recordation costs. Lender may charge Borrower a fee for releasing this Security Instrument, but only if the fee is paid to a
third party for services rendered and the charging of the fee is permitted under Applicable Law.

24. Substitute Trustee; Trustee Liability, All rights, remedies and duties of Trustee under this Security Instrument
may be exercised or performed by one or more trustees acting alone or together. Lender, at its option and with or without
cause, may from time to time, by power of attorney or otherwise, remove or substitute any trustee, add one more trustees, or
appoint a successor trustce to any Trustee without the necessity of any formality other than a designation by Lender in
writing. Without any further act or conveyance of the Property the substitute, additional or successor trustee shall become
vested with the title, rights remedies, powers and duties conferred upon Trustee herein and by Applicable Law.

Trustee shall not be liable if acting upon any notice, request, consent, demand, statement or other document believed by
Trustee to be correct. Trustee shall not be liable for any act or omission unless such act or omission is willful.

25. Subrogation. Any of the proceeds of the Note used to take up outstanding liens against all or any part of the
Property have been advanced by Lender at Borrower’s request and upon Borrower's representation that such amounts are due
and are secured by valid liens against the Property. Lender shall be subrogated to any and all rights, superior titles, liens and
equities owned or claimed by any owner or holder of any outstanding liens and debts, regardless of whether said liens or

debts are acquired by Lender by assignment or are released by the holder thereof upon payment. > -
TEXAS--Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT ‘© Form 3044 1/01

MERS MF'TX3114 <Te-ys GreatDocs™
ITEM 276SL.11 (0704) age 14 of 13)
Fe B47 Ts esa

Er

¥

 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 12 of 24

26. Partia) Invalidity. In the event any portion of the sums intended to be secured by this Security Instrument cannot
be lawfully secured hereby, payments in reduction of such sums shal! be applied first to those portions not secured hereby.

27. Purchase Money; Owelty of Partition; Renewal and Extension of Liens Against Homestead Property;
Acknowledgment of Cash Advanced Against Non-Homestead Property. Check box as applicable:

Purchase Money.
The funds advanced to Borrower under the Note were used to pay all or part of the purchase price of the Property. The

Note also is primarily secured by the vendor’s lien retained in the deed of even date with this Security Instrument conveying
the Property to Borrower, which vendor’s lien has been assigned to Lendet, this Security Instrument being additional security
for such vendor’s lien.

Owelty of Partition.
The Note represents funds advanced by Lender at the special instance and request of Borrower for the purpose of

acquiring the entire fee simple title to the Property and the existence of an owelty of partition imposed against the entirety of
the Property by a court order or by a written agreement of the parties to the partition to secure the payment of the Note is
expressly acknowledged, confessed and granted.

Renewal and Extension of Liens Against Homestead Property.
The Note is in rencwal and extension, but not in extinguishment, of the indebtedness described on the attached Renewal

and Extension Exhibit which is incorporated by reference. Lender is expressly subrogated to all rights, liens and remedies
securing the original holder of a note evidencing Borrower's indebtedness and the original liens securing the indebtedness are
renewed and extended to the date of maturity of the Note in renewal and extension of the indebtedness.

{| Acknowledgment of Cash Advanced Against Non-Homestead Property.

The Note represents funds advanced to Borrower on this day at Borrower's request and Borrower acknowledges receipt
of such funds. Borrower states that Borrower does not now and does not intend ever to reside on, use in any manner, or claim
the Property secured by this Security Instrument as a business or residential homestead. Borrower disclaims all homestead
rights, interests and exemptions related to the Property.

28. Loan Not a Home Equity Loan, The Loan evidenced by the Note {fs not an extension of credit as defined by
Section 50(a\(6) or Section 50(a)(7), Article XVI, of the Texas Constitution. If the Property is used as Borrower's
residence, then Borrower agrees that Borrower will receive no cash frem the Loan evidenced by the Note and that any
advances not necessary to purchase the Property, extinguish an owelty lien, complete construction, or renew and
extend a prior lien against the Property, will be used to reduce the balance evidenced by the Note or such Loan will be
modified to evidence the correct Loan balance, at Lender’s option. Borrower agrees to execute any documentation
necessary to comply with this Section 28,

—oa—__
SS -

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3044 1/01

reo ma:
ITEM 2765112 (0704) ge 12 of 13)
   

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 13 of 24

 

 

RP are HBAs

EXHIBIT "A"

Lot Twenty-Four (24), in Block Four (4), of BRIDGEWATER PLACE, SEC. 1, a
subdivision in Harris County, Texas, according to the map or plat thereof
recorded at County Clerk's Film Code No. 596114, of the Map Records of Harris

County, Texas.
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 14 of 24

 

 

 

RP @47—76—e8249

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages | through 13 of

this Security Instrument and in any Rider executed by Borrower and recorded with it.
Lom if cS te ua. : On

 

 

 

 

 

 

(Seal) ;
JULI 1AM Borrower TANYA QUIAM -Borrower
Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower

 

State of Texas —_,
County of Aarts

This instrument was acknowledged before me on Su! Y 1, GOO 7 (date) by
JULIUS QUIAM, TANYA QUIAM

 
  

 

My commission expires:

TEXAS—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3044 1/01

MERS MFTX3114 GreatDocs™
{TEM 2765112 (0704) Page 13 of 13)
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 15 of 24

 

 

PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 13th day of
July 2007 , and is incorporated into and shall be deemed to amend and supplement
the Mortgage, Deed of Trust, or Security Deed (the “Security Instrument”) of the same date, given by the \
undersigned (the “Borrower”) to secure Borrower’s Note to FIRST FRANKLIN FINANCIAL CORP., AN

OP. SUB. OF MLB&T CO., FSB

(the “Lender”) of the same date and covering the Property described in the Security Instrument and located at:

2714 HARTE CT
Katy, TX 77449

[Property Address]

The Property includes, but is not limited to, a parcel of land improved with a dwelling, together with other
such parcels and certain common areas and facilities, as described in the Declaration of Covenants,

Conditions, and Restrictions

(the “Declaration”). The Property is a part of a planned unit development known as

BRIDGEWATER PLACE, SEC 1
[Name of Planned Unit Development]

(the “PUD”). The Property aiso includes Borrower’s interest in the homeowners association or equivalent
entity owning or managing the common areas and facilities of the PUD (the “Owners Association”) and the
uses, benefits and proceeds of Borrower's interest.

PUD COVENANTS, In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The “Constituent Documents” are the (i) Declaration; (ii) articles of
incorporation, trust instrument or any equivalent document which creates the Owners Association;
and (iii) any by-laws or other rules or regulations of the Owners Association. Borrower shall
promptly pay, when due, all dues and assessments imposed pursuant to the Constituent
Documents.

B. Property Insurance. So Jong as the Owners Association maintains, with a generally
accepted insurance carrier, a “master” or “blanket” policy insuring the Property which is
Satisfactory to Lender and which provides insurance coverage in the amounts (including
deductible levels), for the periods, and against loss by fire, hazards included within the term
“extended coverage,” and any other hazards, including, but not limited to, carthquakes and floods,
for which Lender requires insurance, then: (i) Lender waives the provision in Section 3 for the
Periodic Payment to Lender of the yearly premium installments for property insurance on the
Property; and (ii) Borrower's obligation under Section 5 to maintain property insurance coverage
on the Property is deemed satisfied to the extent that the required coverage is provided by the
Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance
coverage provided by the master or blanket policy.

MULTISTATE PUD RIDER—Single Family—Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3150 1/01
GREATLAND &
ITEM 162211 (0011) MFCD2063 (Page | of 2 pages) 30-9393 (C1 Fax: 616-791-1131

—<jO__ ( -
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 16 of 24

 

In the event of a distribution of property insurance proceeds in lieu of restoration or repair
following a loss to the Property, or to common areas and facilities of the PUD, any proceeds
payable to Borrower are hereby assigned and shall be paid to Lender. Lender shall apply the
proceeds to the sums secured by the Security Instrument, whether or not then due, with the excess,
if any, paid to Borrower.

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to
insure that the Owners Association maintains a public liability insurance policy acceptable in
form, amount, and extent of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, payable to Borrower in connection with any condemnation or other taking of all or
any part of the Property or the common areas and facilities of the PUD, or for any conveyance in
licu of condemnation, are hereby assigned and shall be paid to Lender. Such proceeds shall be
applied by Lender to the sums secured by the Security Instrument as provided in Section 11.

E, Lender’s Prior Consent. Borrower shall not, except after notice to Lender and with
Lender's prior written consent, either partition or subdivide the Property or consent to: (i) the
abandonment or termination of the PUD, except for abandonment or termination required by law
in the case of substantial destruction by fire or other casualty or in the case of a taking by
condemnation or eminent domain; (ii) any amendment to any provision of the “Constituent
Documents” if the provision is for the express benefit of Lender; (iii) termination of professional
management and assumption of self-management of the Owners Association; or (iv) any action
which would have the effect of rendering the public liability insurance coverage maintained by the
Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender
may pay them. Any amounts disbursed by Lender under this paragraph F shall become additional
debt of Borrower secured by the Security Instrument. Unless Borrower and Lender agree to other
terms of payment, these amounts shall bear interest from the date of disbursement at the Note rate
and shall be payable, with interest, upon notice from Lender to Borrower requesting payment.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained im pages
| and 2 of this PUD Rider.

_. Zig (Seal) / An ID A Cn“

JU “Borrower TANYA QUIAM™ Borrower

33 44 GS BSS BS

 

  

 

 

 

 

(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)

-Borrower -Borrower

MULTISTATE PUD RIDER—Single Family--Fannie Mac/Freddie Mac UNIFORM INSTRUMENT Form 3150 10L

ITEM 162212 (0011) MFCD2063 (Page 2 of 2 pages) 3930 ha BO TOi3t
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 17 of 24

 

 

RP @47—76>BS54

‘

PREPAYMENT RIDER

This Prepayment Rider is made this 13th day of July 2007 :
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust or the
Security Deed (the “Security Instrument”) of the same date given by the undersigned (the “Borrower’) to secure

Borrower's Note (the “Note”) to
FIRST FRANKLIN FINANCIAL CORP., AN OP. SUB. OF MLB&T CO., FSB
(the “Lender") of the same date and covering the property described in the Security Instrument and located at:

2714 HARTE CT
Katy, TX 77449

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
instrument, Borrower and Lender further covenant and agree as follows:

Borrower can make a partial prepayment at anytime without paying any charge. Borrower may make a
full prepayment at any time subject to a prepayment charge as follows:

If within the first 36 months after the date Borrower executes the Note, Borrower makes a full
prepayment (including prepayments occurring as a result of the acceleration of the maturity of the Note),
Borrower must, ag a condition precedent to a full prepayment, pay a prepayment charge on any amount prepaid
in any 12 month period in excess of 20% of the unpaid balance. The prepayment charge will equal the interest
that would accrue during a six-month period on the Excess Principal calculated at the rate of interest in effect

under the terms of the Note at the time of the full prepayment.

NOTICE TO BORROWER

Do not sign this loan agreement before you read it. This loan agreement provides for the payment ofa
penalty if you wish to repay the loan prior to the date provided for repayment in the loan agreement.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Prepayment Rider.

LEE (Seal) Dp Ay sp

 

 

 

 

 

 

pa QUAN -Borower TANYA QUIAM aan Borrower
(Seal) (Seal)

-Borrower -Bortower

(Sea) (Seal)

-Borrower -Borrower

Adjustable Rate Prepayment Rider - First Lien - AK, AL, AZ, CA, CO, CT, DC, DE, FL, GA, HI, tA, ID, KS, LA, MA, MD, MN,
MT, ND, NE, NH, NJ, NM, NV, NY, OK, OR, PA, RI, SC, SD, TN, TX, UT, VA, VT, WA, WY

MFCD6028
FFO03210
 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 18 of 24

 

 

 

ADJUSTABLE RATE RIDER

(LIBOR 6 Month Index (As Published In The Wall Street Journal) - Rate Caps)

THIS ADJUSTABLE RATE RIDER is made this 13th = day of duly 2007
, and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust or Security Deed (the “Security Instrument") of the same date given by the undersigned (the
Borrower") to secure Borrower’s Adjustable Rate Note (the “Note") to

FIRST FRANKLIN FINANCIAL CORP., AN OP. SUB. OF MLB&T CO., FSB
(the Lender’) of the same date and covering the property described in the Security Instrument and located at:

2714 HARTE CT
Katy, TX 77449

[Property Address}

THE NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE INTEREST RATE
AND THE MONTHLY PAYMENT. THE NOTE LIMITS THE AMOUNT THE BORROWER'S
INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE THE

BORROWER MUST PAY.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
The Note provides for an initial interest rate of 8.1500%. The Note provides for changes in the
interest rate and the monthly payments, as follows:

4. INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate I will pay may change on the first day of August 2009 ,
and on that day every 6th month thereafter. Each date on which my interest rate could change is
called a “Change Date."

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The “Index” is the
average of interbank offered rates for 6 month U.S. dollar-denominated deposits in the London market
("LIBOR"), as published in The Wall Street Journal. The most recent Index figure available as of the first
business day of the month immediately preceding the month in which the Change Date occurs is called the
“Current Index."

If the Index is no longer available, the Note Holder will choose a new index that is based upon
comparable information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding Five and Four
Tenths
percentage points ( 5.4000%) to the Current Index. The Note Holder will then round the resuit of this
addition to the nearest one-eighth of one percentage point (0.125%), Subject to the limits stated in Section
4(D) below, this rounded amount will be my new interest rate until the next Change Date.

aa ea

MULTISTATE ADJUSTABLE RATE RIDER-LIBOR 6 MONTH INDEX
(AS PUBLISHED IN THE WALL STREET JOURNAL) ~ Single Family

GREATLAND
ITEM 54074L1 (CS751L) (9940) MFCD6033 (Page } of 3 pages) 530-9393 CFax 616-791-1131
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 19 of 24

The Note Holder will then determine the amount of the monthly payment that would be sufficient to
repay the unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my
new interest rate in substantially equal payments. The result of this calculation will be the new amount of my

monthly payment.
(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 11.1500%
or less than 8.1500 %. Thereafter, my interest rate will never be increased or decreased on any

single Change Date by more than One

percentage point(s) ( 4.0000 %) from the rate of interest I have been paying for the preceding
6 — months; subject to the following limits: My interest rate will never be greater than 14.1500 %,

nor less than 8.1500 %.
(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new
monthly payment beginning on the first monthly payment date after the Change Date until the amount of my

monthly payment changes again.
(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of
my monthly payment before the effective date of any change. The notice will include information required by
law to be given me and also the telephone number of a person who will answer any question I may have

regarding the notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
Uniform Covenant 17 of the Security Instrument is amended to read as follows:

Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the
Property or any interest in it is sold or transferred (or if a beneficial interest in Borrower is sold or
transferred and Borrower is not a natural person) without Lender’s prior written consent, Lender
may, at its option, require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if exercise is prohibited by
federal law as of the date of this Security Instrument. Lender also shall not exercise this option if:
(a) Borrower causes to be submitted to Lender information required by Lender to evaluate the
intended transferee as if a new loan were being made to the transferee; and (b) Lender reasonably
determines that Lender’s security will not be impaired by the loan assumption and that the risk of a
breach of any covenant or agreement in this Security Instrument is acceptable to Lender.

To the extent permitted by applicable law, Lender may charge a reasonable fee as a condition
to Lender’s consent to the loan assumption. Lender also may require the transferee to sign an
assumption agreement that is acceptable to Lender and that obligates the transferee to keep all the
promises and agreements made in the Note and in this Security Instrument. Borrower will
continue to be obligated under the Note and this Security Instrument unless Lender releases
Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is delivered or mailed within which Borrower must pay all sums secured by this
Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period,
Lender may invoke any remedies permitted by this Security Instrument without further notice or
demand on Borrower.

  

 

GREATLANO @

ITEM 54074L2 (C5751L} (9990) MF CDEDS3 {Page 2 of 3 pages) aa- Fox 616-791-1191

 

TS,
 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 20 of 24

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in pages 1 through 3 of this Adjustable Rate Rider.

rc
Zo (Seal dona. Su QQ. (Seal)
TANYA QUIAM

 

 

 

 

 

 

 

JULI IAM -Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
Ait PROPS HEREN WC JESTOCS TE SLE REAL OH NE OF
was F COR CE DO IONE SE CER FED. LUN
oF es soe
anon Baber FLEDR Fietumta te [Sign Original Only]
Oil Poe Reors of Real Popeye hah Com Tecarae nee
JUL 3.0 2007
Lhaty B gfacan/ eS 8
2 =~
Yo & :
HARRIS COUNTY, TEXAS S= to 7
NSE
“fn Gh ~~ @
azyh = a
mY '
x Ph OB
na -
MFCD6053 om
(Page 3 of 3 pages)

5407413
 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 21 of 24

EXHIBIT "A"

Lot Twenty-Four (24), in Block Four (4), of BRIDGEWATER PLACE, SEC. 1, a
subdivision in Harris County, Texas, according to the map or plat thereof
recorded at County Clerk's Film Code No. 596114, of the Map Records of Harris
County, Texas.
 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 22 of 24

 

 

 

EXHIBIT "A"

Lot Twenty-Four (24), in Block Four (4), of BRIDGEWATER PLACE, SEC. 1, a
subdivision in Harris County, Texas, according to the map or plat thereof
recorded at County Clerk's Film Code No. 596114, of the Map Records of Harris
County, Texas.
ASGON

ip ABS

Seas.

 

 

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 23 of 24

‘OY sn BEEP BP AaB Bo

This space for Recorder's use

ASSIGNMENT OF DEED OF TRUST

Recording Requested By: When recorded mail to:
Bank of America CoreLogic
DocID# a5

93476355239699 Prepared By: Mail Stop: ASGN Sf
Diana De Avila 1 CoreLogic Drive
800-444-4302 Westlake, TX 76262-9823
. meee 1800 Tapo Canyon Road
Property Address: Simi Valley, CA 93063

2714 Harte Ct

Katy, TX 77449-1866
FTXOM-ADT 20908118 (2/7/2032 BKO}

 

For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS
NOMINEE FOR FIRST FRANKLIN FINANCIAL CORP., AN OP, SUB. OF MLB&T CO., FSB its
successors and assigns (herein “Assignor”) whose address is 1901 E Voorhees Street, Suite Cc, Danville, IL
61834 hereby assign and transfer to U.S. BANK, NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE
TO BANK OF AMERICA, N.A., AS SUCCESSOR TO LASALLE BANK, N.A., AS TRUSTEE FOR THE
MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN ASSET- , Waa .
BACKED CERTIFICATES, SERIES 2607-H1 its successors and assigns whose address is C/O BAC, M/C: .
CAG-914-01-43, 1800 Tapo Canyon Road, Simi Valley, CA 93063 all its right, title, and interest to a certain
Deed of Trust described below,

Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"),
AS NOMINEE TOR FIRST FRANKLIN FINANCIAL CORP., AN OP, SUB, OF
MLB&T CO., FSB :

Borrower(s): JULTUS QUIAM AND TANYA QUIAM, HUSBAND AND WIFE
Original Trustee: ROBERT K. FOWLER
Date of Deed of Trust: 7/13/2007

Original Loan Amount: $111,462.00
Recorded in Harris County, TX on: 7/30/2007, book RP 047-76, page 0335 and instrument number 206070463051

IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on

MORTGAGE ELECTRONIC REGISTRATION

SYSTEMS, INC. ("MERS"), AS NOMINEE FOR FIRST y
FRANKLIN FINANCIAL CORP., AN OP. SUB. OF oy ox
MLB&T CO., FSB

By: fn.

anes

 

2 “WA 8

> . eo
Bo pt am
22 S
35 =
22 - fF
aay OF
wAeS . .

= ae
7

 

 
 

 

  
     

Case 19-34999 Document 15-2 Filed in TXSB on 10/10/19 Page 24 of 24

State of California
County of Ventura

on __DEC 10 2012 before me, Yullana Salcido , Notary Public, personally
appeared Srbul Muradyan , who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

Icertify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct,

  
 
  

   

YULIANA SALCIDO
Commission # 1930596
Notary Public - California = 3

Los Angeles County z=

My Comm, Expires Apr 24, 2015

WITNESS my hand and official seal,

   
 
 

ry Public:
of Commission Expires: __ April 24, 2015

 

‘ie GUE PENT, OR SE OF THE DESCREED FEN,
HES cannes IIS EHTEL SES
THE STAT! OF TEXA’
USN OR HARRIS cy sacsdn wt te
_ leet ea ESS he Gas Rd Po
County, Fetes

DEC 14 2012

COUNTY CLERIC
HARAIS COUNTY, TEXAS

 

 

ae 6 60lti*dCd

 
